Citation Nr: 0123956	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a right leg and 
knee disorder, to include as secondary to pes planus.  

3.  Entitlement to service connection for a left leg and knee 
disorder, to include as secondary to pes planus.  

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to pes planus.  

5.  The propriety of the initial evaluations for service-
connected acromioclavicular joint separation, right shoulder 
(right shoulder disorder herein), evaluated as 20 percent 
disabling from April 18, 1994, 30 percent disabling from July 
14, 1999, and 30 percent disabling from April 1, 2000.

6.  Entitlement to an effective date prior to April 18, 1994, 
for the grant of service connection for acromioclavicular 
joint separation, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1986 to October 
1991, with subsequent unspecified and unverified duty while 
in the U.S. Army Reserves, which may or may not have included 
some additional active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and November 1997 rating 
decisions of the VA RO, which denied claims of service 
connection for pes planus, right and left knee and leg 
disorders, to include as secondary to pes planus, and service 
connection for a low back disorder, to include as secondary 
to pes planus.  In November 1997, the RO also granted service 
connection for a right shoulder disorder, assigning an 
initial 20 percent disability evaluation, effective from 
April 18, 1994, from which the veteran appealed both the 
propriety of the initial 20 percent evaluation, and the 
effective date.  In the July 2000 supplemental statement of 
the case (SSOC), the evaluation for the right shoulder 
disorder was increased to 30 percent disabling, effective 
July 14, 1999; 100 percent disabling based upon the need for 
post-surgical convalescence, effective September 29, 1999; 
and 30 percent disabling, effective April 1, 2000.  As to the 
right shoulder claim, the veteran's appeal follows an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for increased entitlement, rather 
one involving the propriety of the original evaluations 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is noted that the veteran's sworn testimony was obtained 
at hearings at the RO in April 1997 with regard to the claims 
of service connection, and in April 2000 with regard to these 
issues as well as the right shoulder claims.  Additionally, 
and with regard to the claims of service connection, the 
veteran's sworn testimony was again obtained before the 
undersigned Member of the Board sitting at the RO in May 
2001.

At his April 2000 hearing, the veteran asserted that he had 
been out of work since July 1999, due to his service-
connected right shoulder disorder.  The Board refers the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability to the RO, for action deemed 
appropriate.


REMAND

It is initially noted that his Travel Board hearing testimony 
of May 2001 was limited to the issues of service connection 
for pes planus, and right knee, left knee, and low back 
disorders.  At that time, the veteran additionally requested 
a postponement of his Board hearing as to the issues of the 
propriety of the initial evaluations for service-connected 
right shoulder disorder and entitlement to an earlier 
effective duty for the grant of service connection for his 
right shoulder disorder, as he had submitted evidence to the 
RO which had not yet been considered.  Accordingly, as to 
these two issues (regarding his right shoulder disorder), the 
matter is Remanded so that the veteran might be afforded an 
opportunity to provide sworn testimony.  

As to the remaining claims (of service connection) on appeal, 
additional necessary development is indicated.  At his Travel 
Board hearing and personal hearings at the RO in April 1997 
and April 2000, the veteran indicated that he has received 
ongoing treatment at the VA Medical Center in Brooklyn, New 
York from 1993, and possibly as early as 1990, for pes 
planus, bilateral knee disorders, and a low back disorder.  
However, the VA claims folder includes records from this 
facility dated no earlier than October 1993, and no later 
than July 1997.  The United States Court of Appeals for 
Veterans Claims (Court) has long held that copies of VA 
treatment records must be obtained for use in the appeal of 
issues before the Board.  See Ivey v. Derwinski, 2 Vet. App. 
320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

At his Travel Board hearing and elsewhere in the record, the 
veteran identified several private medical care providers, 
from which copies of pertinent treatment records have not 
been obtained for use in the appeal.  Specifically, the 
veteran testified that he has received treatment for pes 
planus and bilateral knee disorders from Dr. Genovese since 
1993, and that he has received treatment from Dr. J. Kline 
for a low back disorder since 1997.  While an April 2001 
statement of Dr. Genovese is of record, copies of his 
treatment records are not.  The VA claims file also indicates 
that other private medical records might exist which have not 
been obtained for use in the appeal.  Accordingly, the 
veteran should be contacted and request made that he submit 
the names, addresses, and approximate dates of treatment of 
all VA or non-VA (private) care providers who have treated 
him for any symptomatology of the feet, knees, legs, and low 
back, along with completed authorizations for the release of 
any such private records.  Copies of these records should 
then be requested and obtained for use in the appeal.  

Note is made that the veteran appears to have had some 
unspecified and unverified military duty in the U.S. Army 
Reserves after October 1991, which may or may not have 
included periods of active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  Upon verification of any 
such duty, service medical records for such duty should be 
obtained for use in the appeal.  A single request for service 
medical records does not fulfill the VA's duty to assist.  
See Hayre v. Brown, 188 F.3d 1327 (1999).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Because of the change in the law brought about by VCAA, 
particularly in light of the apparent existence of relevant 
treatment records which have not been obtained, a remand in 
this case is required, to include compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
solely due to VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA or non-VA 
(private) care providers who have treated 
him for any foot, knee, leg, or low back 
symptomatology, from October 1991 to the 
present.  Request should also be made 
that he identify all periods of military 
duty, to include reserve, ACDUTRA, or 
inactive/reserve service.  

2.  Thereafter, the RO should obtain 
copies of any additional VA and/or non-VA 
(private) records dated from October 1991 
to the present, including those from the 
VA Medical Center located in Brooklyn, 
New York, dated from October 1991 to the 
present, as well as any other VA and/or 
non-VA medical facility or provider 
identified by the veteran, dated from 
October 1991 to the present.  If VA 
treatment records dated prior to October 
1993 do not exist, then this should be 
documented in the claims file.  

The RO should request copies of all 
treatment records, dated from October 
1991 to the present, if not already on 
file, from Drs. Genovese and J. Kline, 
and any other provider identified by the 
veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  However, any 
failure to cooperate in this, or refusal 
to provide authorizations, on the part of 
the veteran should be noted with 
documentation for use in the appeal.  

3.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request verification of the veteran's 
period(s) of reserve service, to include 
any ACDUTRA or INACDUTRA from October 
1991 to the present.  

Request should also be made for copies of 
any additional service medical records 
regarding the veteran for all periods of 
duty, including, if service is verified, 
all medical records dated from October 
1991 to the present.  Copies of the RO's 
written request, and the response, must 
be maintained in the claims file. All 
leads should be pursued and documented 
for future reference. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for pes 
planus, and right and left knee/leg and 
low back disorders, to include as 
secondary to pes planus, in accordance 
with VA laws and regulations.  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

6.  The RO should appropriately schedule 
the veteran for a hearing before a 
traveling Member of the Board, sitting at 
the RO, with regard to the issues of the 
propriety of the initial evaluations for 
service-connected right shoulder 
disorder, and entitlement to an effective 
date earlier than April 18, 1994 for the 
grant of service connection for the 
service-connected right shoulder 
disorder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


